Proceeding (transferred to this Court by order of Supreme Court, New York County [Michael D. Stallman, J.], entered February 8, 2006), challenging respondent’s determination, dated July 28, 2005, which upheld an $800 fine against the owner of 829 Third Avenue, unanimously dismissed, without costs.
The owner of 829 Third Avenue was cited by the Department of Buildings for installing a commercial advertising sign on his premises without a permit, in violation of Building Code (Administrative Code of City of NY) § 27-147. Petitioner, the owner of the building adjacent to 829 Third Avenue, lacks standing to bring this proceeding, inasmuch as it suffered no injury by reason of respondent’s action (see Society of Plastics Indus, v County of Suffolk, 77 NY2d 761 [1991]; Matter of Lee v New York City Dept, of Hous. Presero. & Dev., 212 AD2d 453 [1995], lv dismissed and denied 85 NY2d 1029 [1995]). The fine was levied on the owner of 829 Third Avenue personally, and not against the property. Even were we to consider the merits and accept petitioner’s unsupported claim that it is a co-owner of a shared “party wall” on which the sign was placed, the money judgment was solely enforceable against the owner of 829 Third Avenue, not petitioner. Concur—Buckley, PJ., Mazzarelli, Williams, Gonzalez and Sweeny, JJ.